
	

114 HR 1582 IH: Forest Legacy Management Flexibility Act
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1582
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Gibson (for himself, Mr. Garamendi, Mr. Sean Patrick Maloney of New York, Mr. Huffman, Ms. Kuster, Mr. Schrader, Mr. Tonko, Mr. Loebsack, Ms. Roybal-Allard, Mr. Lowenthal, Mrs. Lummis, Mr. Costa, Mr. Fitzpatrick, Mr. Ben Ray Luján of New Mexico, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Forest Legacy Program of the Cooperative Forestry Assistance Act of 1978 to authorize
			 States to allow certain entities to acquire, hold, and manage conservation
			 easements under the program.
	
	
 1.Short titleThis Act may be cited as the Forest Legacy Management Flexibility Act. 2.Authority of States to allow qualified organizations to acquire, hold, and manage conservation easements under the Forest Legacy ProgramSection 7(l) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c) is amended by adding at the end the following new paragraph:
			
				(4)State authorization
 (A)In generalAt the request of a State acting through the State Lead Agency, the Secretary shall authorize the State to allow qualified organizations, as defined in section 170(h)(3) of the Internal Revenue Code of 1986, and organized for one or more of the purposes described in section 170(h)(4)(A) of that Code, to acquire, hold, and manage conservation easements, using funds granted to the State under this subsection, for purposes of the Forest Legacy Program in the State.
 (B)EligibilityTo be eligible to acquire and manage conservation easements under this paragraph, a qualified organization described in subparagraph (A) must demonstrate to the Secretary the abilities necessary to acquire, monitor, and enforce interests in forestland consistent with the Forest Legacy Program and the assessment of need for the State.
 (C)ReversionIf the Secretary, or a State acting through the State Lead Agency, makes any of the determinations described in subparagraph (D) with respect to a conservation easement acquired by a qualified organization under the authority of subparagraph (A)—
 (i)all right, title, and interest of the qualified organization in and to the conservation easement shall terminate; and
 (ii)all right, title, and interest in and to the conservation easement shall revert to the State or other qualified designee as approved by the State.
 (D)DeterminationsThe determinations required for operation of the reversionary interest retained in subparagraph (C) are that—
 (i)the qualified organization is unable to carry out its responsibilities under the Forest Legacy Program in the State with respect to the conservation easement;
 (ii)the conservation easement has been modified in a way that is inconsistent with the purposes of the Forest Legacy Program or the assessment of need for the State; or
 (iii)the conservation easement has been conveyed to another person (other than a qualified organization approved by the State and the Secretary)..
		
